   Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 1 of 12 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                             :
                                                          :
                   Plaintiff,                             :   Civil Action No. ______________
                                                          :
 v.                                                       :   COMPLAINT FOR VIOLATIONS OF
                                                          :   SECTIONS 14(a) AND 20(a) OF THE
 DEL FRISCO’S RESTAURANT GROUP,                           :   SECURITIES EXCHANGE ACT OF
 INC., NORMAN J. ABDALLAH, DAVID B. :                         1934
 BARR, PAULINE J. BROWN, IAN R.                           :
 CARTER, WILLIAM LAMAR JR., AND JOE :                         JURY TRIAL DEMANDED
 REECE,                                                   :
                                                          :
                   Defendants.                            :
 -------------------------------------------------------- :


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Del Frisco’s Restaurant Group, Inc.

(“Del Frisco’s or the “Company”) and the members Del Frisco’s board of directors (the “Board”

or the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100,

in connection with the proposed acquisition of Del Frisco’s by L Catterton Management Limited

and affiliates (“L Catterton”)

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Proxy Statement on Schedule 14A (the “Proxy
   Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 2 of 12 PageID #: 2



Statement”) to be filed on July 23, 2019 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders.               The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby Harlan

Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of L Catterton, will merge with and

into Del Frisco’s with Del Frisco’s surviving the merger and becoming a wholly owned subsidiary

of Harlan Parent, Inc., an affiliate of L Catterton (the “Proposed Transaction”). Pursuant to the

terms of the definitive agreement and plan of merger the companies entered into (the “Merger

Agreement”), each Del Frisco’s common share issued and outstanding will be converted into the

right to receive $8.00 (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Del Frisco’s stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the financial analyses conducted by the financial advisor of the Company,

Piper Jaffray & Co. (“Piper Jaffray”), in support of its fairness opinion, and relied upon by the

Board in recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Del Frisco’s stockholders or, in the event the




                                                 2
   Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 3 of 12 PageID #: 3



Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Del Frisco’s in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Del Frisco’s common

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Norman J. Abdallah has served as a member of the Board

since 2011 and as the Company’s Chief Executive Officer since November 2016.

        11.     Individual Defendant David B. Barr has served as a member of the Board since July

2012.

        12.     Individual Defendant Pauline J. Brown has served as a member of the Board since

April 2017.

        13.     Individual Defendant Ian R. Carter has served as the Chairman of the Board since

April 2015.


                                                   3
     Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 4 of 12 PageID #: 4



        14.     Individual Defendant William Lamar Jr. has served as a member of the Board since

December 2013.

        15.     Individual Defendant Joe Reece has served as a member of the Board since

February 2019.

        16.     Defendant Del Frisco’s is incorporated in Delaware and maintains its principal

offices at 2900 Ranch Trail, Irving, Texas 75063. The Company’s common stock trades on the

NASDAQ Stock Exchange under the symbol “DFRG.”

        17.     The defendants identified in paragraphs 10-15 are collectively referred to as the

“Individual Defendants” or the “Board.”

        18.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        19.     Del Frisco’s, incorporated on June 30, 2006, develops, owns and operates two

contemporary, complementary restaurants: Del Frisco’s Double Eagle Steak House (Del Frisco’s)

and Del Frisco’s Grille (the Grille). As of September 24, 2018, the Company operated 71

restaurants in 18 states and the District of Columbia in the United States. The Company’s segments

include Del Frisco’s and the Grille. Del Frisco’s is a steakhouse concept in the United States. The

Del Frisco’s brand’s menu includes the United States Department of Agriculture Prime grade, wet-

aged steaks hand-cut at the time of order and a range of other offerings, including prime lamb,

fresh seafood, and signature side dishes and desserts. Each restaurant has a sommelier to guide

diners through a wine list. As of December 26, 2017, the Company operated 14 Del Frisco’s

steakhouses in nine states and the District of Columbia.

        20.     On June 24, 2019, the Company announced the Proposed Transaction:


                                                4
Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 5 of 12 PageID #: 5



         IRVING, Texas, June 24, 2019 (GLOBE NEWSWIRE) -- Del
         Frisco’s Restaurant Group, Inc. (the “Company” or “Del Frisco’s”)
         (NASDAQ: DFRG) and L Catterton, the largest and most global
         consumer-focused private equity firm, today announced that they
         have entered into a definitive agreement under which affiliates of L
         Catterton (the “Purchaser”) will acquire the Company in an all cash
         transaction valued at approximately $650 million. Del Frisco’s
         stockholders will receive $8.00 per share, representing a 22%
         percent premium to the closing share price on December 19, 2018,
         the last trading day prior to Company’s announcement of a strategic
         alternatives process, and a premium of approximately 21% to the
         30-day volume weighted average price ended on June 21, 2019.

         The agreement was unanimously approved by Del Frisco’s Board of
         Directors following a thorough review of a full range of strategic
         alternatives by Del Frisco’s Strategic Alternatives Review
         Committee (the “Committee”), which was first announced on
         December 20, 2018. The transaction is expected to be completed by
         the fourth quarter of 2019, subject to approval by Del Frisco’s
         stockholders, expiration or termination of the applicable waiting
         period under the Hart-Scott-Rodino Antitrust Improvements Act of
         1976, as well as other customary closing conditions. Engaged
         Capital and certain of its affiliates, collectively holding nearly 10%
         of the outstanding shares of the Company, have entered into voting
         agreements committing them to, among other things and subject to
         its terms, vote in favor of adopting the acquisition agreement.

         “Over the course of our review, the Committee evaluated a full
         range of strategic, financial and capital structure alternatives to best
         serve the interests of our stockholders. After a thorough process,
         including considering Del Frisco’s current operations and future
         prospects, the Committee and the Board is confident that this
         transaction offers the most promising opportunity to realize the
         highest value for our stockholders,” said Joe Reece, Committee
         Chairman, Del Frisco’s Restaurant Group, Inc.

         “In consultation with our outside advisors, the Board has been
         evaluating several strategic and financial alternative options since
         December 2018. This transaction offers immediate liquidity at a
         significant premium for our stockholders while providing the best
         path forward for our Del Frisco’s brands, our employees, and loyal
         guests,” said Ian R. Carter, Board Chairman, Del Frisco’s
         Restaurant Group, Inc.

         “L Catterton brings a distinguished track record of fostering the
         growth and success of world class experiential brands. Together



                                            5
  Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 6 of 12 PageID #: 6



              with their deep operational expertise in the restaurant industry, I am
              confident L Catterton will be a great long-term partner,” said
              Norman Abdallah, Chief Executive Officer, Del Frisco’s Restaurant
              Group, Inc.

              Del Frisco’s comprises four leading brands across two distinct
              business lines -- Del Frisco’s Grille and Del Frisco’s Double Eagle
              Steakhouse in the steak and grill category, and bartaco and
              Barcelona Wine Bar in the upscale regionally-inspired cuisine
              category. Upon the close of the transaction, L Catterton plans to run
              the bartaco and Barcelona Wine Bar businesses separately from the
              steakhouse brands in order to nurture the unique attributes of the
              brands.

              “At L Catterton, we bring more than just capital – we bring
              significant operational expertise to our investments,” said Andrew
              Taub, Managing Partner at L Catterton. “Over the last 30 years, L
              Catterton has invested in nearly 30 restaurant concepts globally to
              create a number of industry leaders. Del Frisco’s has four
              outstanding brands in two distinct and attractive categories – upscale
              regionally-inspired cuisine, and steak and grill. We’re excited to
              partner with the Company to harness the power of these brands by
              operating the upscale regionally-inspired brands separately from the
              steak and grill concepts.”

              L Catterton has invested in restaurant concepts such as Bloomin'
              Brands Inc. (including Outback Steakhouse, Fleming's Prime
              Steakhouse, Carrabba's Italian Grill, and Bonefish Grill), CÉ LA VI,
              Cheddar’s Scratch Kitchen, Crystal Jade, Culinary Concepts by
              Jean-Georges, P.F. Chang's, Uncle Julio’s and many more.

              Piper Jaffray & Co. acted as financial advisor and Kirkland & Ellis
              LLP acted as legal counsel to Del Frisco’s and its Board of
              Directors. Credit Suisse served as financial advisor and Gibson
              Dunn LLP served as legal advisor to L Catterton.

       21.    It is imperative that Del Frisco’s stockholders are provided with the material

information that has been omitted from the Proxy Statement, so that they can meaningfully assess

whether or not the Proposed Transaction is in their best interests prior to the forthcoming

stockholder vote.




                                                6
     Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 7 of 12 PageID #: 7



B.      The Materially Incomplete and Misleading Proxy Statement

        22.    On July 23, 2019, Del Frisco’s filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

        23.    With respect to the Selected Public Companies Analysis, the Proxy Statement fails

to disclose the individual multiples and financial metrics for each company selected by Piper

Jaffray. Proxy Statement at 60.

        24.    With respect to the Selected Precedent Transactions Analysis, the Proxy Statement

fails to disclose the individual multiples and financial metrics for each transaction selected by Piper

Jaffray. Proxy Statement at 61.

        25.    With respect to the Discounted Cash Flow Analyses for Del Frisco’s, the Proxy

Statement fails to disclose: (i) the projected terminal value for the Company; (ii) the inputs and

assumptions underlying the range of discount rates ranging from 12.0% to 17.0%; and (iii) basis

for applying EBITDA exit multiples ranging from 7.0x to 9.0x. Proxy Statement at 62-63.

        26.    With respect to the Premiums Paid Analysis, the Proxy Statement fails to disclose

the transactions selected and premiums observed in those transactions. Proxy Statement at 63-64.

        27.    In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.


                                                  7
   Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 8 of 12 PageID #: 8



Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          28.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          29.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          30.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analyses that were prepared by Piper Jaffray and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          31.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed



                                                  8
   Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 9 of 12 PageID #: 9



to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

          32.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          33.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          34.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          35.   The Individual Defendants acted as controlling persons of Del Frisco’s within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                  9
 Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 10 of 12 PageID #: 10



directors of Del Frisco’s, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Del Frisco’s, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       36.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       37.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Del Frisco’s, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.

       38.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.




                                                10
 Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 11 of 12 PageID #: 11



       39.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       40.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       41.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and




                                                 11
 Case 1:19-cv-01412-LPS Document 1 Filed 07/29/19 Page 12 of 12 PageID #: 12



          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: July 29, 2019                                 RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
 OF COUNSEL:                                        Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                             300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                 Wilmington, DE 19801
 Gloria Kui Melwani                                 Telephone: (302) 295-5310
 270 Madison Avenue                                 Facsimile: (302) 654-7530
 New York, NY 10016                                 Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                          Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                             Attorneys for Plaintiff




                                                12
